Citation Nr: 1044982	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for left shoulder 
arthralgia, to include as due to undiagnosed illness.

2.	Entitlement to service connection for bilateral ankle 
condition, to include as due to undiagnosed illness.

3.	Entitlement to service connection for left knee arthralgia, to 
include as due to undiagnosed illness.

4.	Entitlement to service connection for bilateral elbow 
condition, to include as due to undiagnosed illness.

5.	Entitlement to service connection for bilateral hip condition, 
to include as due to undiagnosed illness.

6.	Entitlement to service connection for right wrist condition, 
to include as due to undiagnosed illness.

7.	Entitlement to service connection for right knee arthralgia, 
to include as due to undiagnosed illness.

8.	Entitlement to service connection for bilateral hand 
condition, to include as due to undiagnosed illness.

9.	Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness.

10.	Entitlement to a disability 
rating in excess of 10 percent for degenerative joint disease, 
right shoulder. 

11.	Entitlement to service 
connection for bilateral feet condition, to include as due to 
undiagnosed illness.

12.	Entitlement to service 
connection for headaches, to include as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to July 1987 
and November 1990 to April 1991. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issue of entitlement to a disability rating in excess of 10 
percent for degenerative joint disease, right shoulder; bilateral 
feet condition; and headaches are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran's left shoulder arthralgia has been attributed to 
diagnosed degenerative joint disease of the left shoulder, 
which was not present in service and is not etiologically 
related to service.

2.	The Veteran's bilateral ankle condition has been attributed to 
diagnosed degenerative joint disease of the bilateral ankles, 
which was not present in service and is not etiologically 
related to service.

3.	The Veteran's left knee arthralgia has been attributed to 
diagnosed left knee ACL deficient, which was not present in 
service and is not etiologically related to service.

4.	The Veteran's bilateral elbow disability has been attributed 
to diagnosed bilateral elbow strain, which was not present in 
service and is not etiologically related to service.

5.	The Veteran's bilateral hip condition has been attributed to 
diagnosed bilateral hip strain, which was not present in 
service and is not etiologically related to service.

6.	The Veteran's right wrist strain has been attributed to 
diagnosed right wrist strain which was not present in service 
and is not etiologically related to service.

7.	There is no competent, credible evidence of record showing a 
current chronic disability manifested by right knee 
arthralgia.

8.	There is no competent, credible evidence of record showing a 
current chronic disability manifested by bilateral hand 
symptoms.

9.	There is no competent, credible evidence of record showing a 
current disability manifested chronic fatigue syndrome.


CONCLUSION OF LAW

1.	Left shoulder arthralgia, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R 3.303, 3.307, 3.309, 3.317 (2010).

2.	A bilateral ankle condition, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R 3.303, 3.307, 3.309, 3.317 
(2010).

3.	Left knee arthralgia, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R 3.303, 3.307, 3.309, 3.317 (2010).

4.	A bilateral ankle condition, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R 3.303, 3.307, 3.309, 3.317 
(2010).

5.	A bilateral hip condition, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R 3.303, 3.307, 3.309, 3.317 (2010).

6.	A right wrist condition, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R 3.303, 3.307, 3.309, 3.317 (2010).

7.	Right knee arthralgia, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R 3.303, 3.307, 3.309, 3.317 (2010).

8.	A bilateral hand condition, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R 3.303, 3.307, 3.309, 3.317 
(2010).

9.	Chronic fatigue, to include as due to an undiagnosed illness, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1117, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R 3.303, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In September 2005 the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002), 38 C.F.R. § 3.159(b) (2010).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate claims for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  

In August 2006, the agency of original jurisdiction (AOJ) sent a 
letter to the Veteran providing the notice pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although 
the August 2006 notice letter postdated the initial adjudication, 
the claim was subsequently readjudicated without taint from the 
prior decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully 
compliant notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing defect).  
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as obtaining 
medical records and providing VA examinations.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims, and no further assistance 
to the Veteran with the development of evidence.  Consequently, 
the duty to notify and assist has been met.

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including arthritis, will 
be presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within one 
year after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

The Veteran in this case is a "Persian Gulf Veteran" since he 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317.  Therefore, special 
presumptions apply which do not require that the disability be 
due to a known clinical diagnosis.  Service connection may be 
established for a Persian Gulf War Veteran who exhibits objective 
indications of chronic disability that cannot be attributed to 
any known clinical diagnosis, but which instead results from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War or to a degree of 10 percent or more not later 
than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a six-
month period will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to in 
this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was amended.  
38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised 
the term "chronic disability" to "qualifying chronic disability," 
and involved an expanded definition of "qualifying chronic 
disability" to include: (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
(c) any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  38 
U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  Chronic multi-symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. Principi, 19 
Vet. App. 1 (2004).  Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multi-
symptom illness include: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, joint 
pain, neurological signs and symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the upper or lower 
respiratory system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, and abnormal weight 
loss.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes 
service connection on a presumptive basis only for disability 
arising in Persian Gulf Veterans due to "undiagnosed illness" and 
may not be construed to authorize presumptive service connection 
for any diagnosed illness, regardless of whether the diagnosis 
may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 
1998).

Compensation may be paid under 38 C.F.R. § 3.317 for disability 
which cannot, based on the facts of the particular Veteran's 
case, be attributed to any known clinical diagnosis.  The fact 
that the signs or symptoms exhibited by the Veteran could 
conceivably be attributed to a known clinical diagnosis under 
other circumstances not presented in the particular Veteran's 
case does not preclude compensation under § 3.317.  VAOPGCPREC 8-
98 (Aug. 3, 1998).

Thus, service connection may be established either by showing 
direct service incurrence or aggravation, or by using applicable 
presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (when a Veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to determine 
whether service connection can be established on a direct basis.)  
See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004) (when determining service connection, all theories of 
entitlement must be considered).

In October 2000, the Veteran underwent a Persian Gulf examination 
at the VA medical center where he reported he "took multiple 
vaccinations and frequent doses of nerve gas pills while in [the] 
Persian Gulf.  He stated he was "[e]xposed to oil smoke from 
well fires.  [Had] [n]o immediate reaction, but developed chronic 
sinusitis..."  The Veteran reported he currently had several 
medical conditions attributed to his Persian Gulf service which 
includes multiple joint pains; pain in both toes; degenerative 
joint disease; pains in neck, shoulders, and knees; occasional 
headaches; and chronic fatigue.  Upon physical examination the 
Veteran was diagnosed with multiple arthralgias, intermittent 
asthma, mild; chronic fatigue, mild, and foot pain, secondary to 
inappropriate footwear or gait malfunction.  See VA Persian Gulf 
Examination, dated October 2000.

Left knee arthralgia, left shoulder arthralgia, bilateral ankle 
condition, bilateral elbow condition, bilateral hip condition, 
right wrist condition

According to the Veteran's in-service treatment records, there 
are no complaints or treatment for any left knee, left shoulder, 
bilateral ankle, bilateral elbow, bilateral hip, and right wrist 
conditions.  In addition, the Veteran's separation examination in 
July 1987 and October 1989 are both negative any of these 
conditions.

In April 1998, the Veteran was treated for left knee pain 
resulting from an injury to his knee and sustained an anterior 
cruciate ligament (ACL) rupture.  The impression of the Veteran's 
condition was an ACL deficient left knee and ACL reconstruction 
was planned.  See Tenet Healthcare Corporation medical record, 
dated April 1998.

The Veteran was afforded a VA examination in May 2008 where he 
reported injuring his left knee while playing basketball in 1997, 
tearing his anterior cruciate ligament.  The Veteran stated he 
underwent a left anterior cruciate ligament allograft repair and 
transplantation in 1998.  See VA examination, dated May 2008.

A X-ray of the left knee revealed "postsurgical changes with the 
presence of a tendon anchor which is projected along the lateral 
intercondylar region of the distal femur as well as a horizontal 
oblique threaded screw which has been inserted anteriorly in the 
proximal tibia.  This may be related to prior cruciate ligament 
repair."  Otherwise, the "remainder of the left knee reveal[ed] 
the joint spaces to be well maintained.  No evidence of effusion 
[was] seen."  

The Veteran reported that a left shoulder condition started 
approximately three or four years prior to this VA examination 
and intermittently stiff and achy.  The left shoulder had full 
range of motion with pain but no additional loss of motion with 
repetitive use.  The X-ray revealed "no evidence of bony 
fracture or dislocation.  There [were] mild degenerative changes 
involving the acromioclavicular joint."  The Veteran was 
diagnosed with degenerative joint disease of the left shoulder. 

The Veteran stated that pain in his right ankle started 
approximately one year prior to this examination and that the 
ankle throbs intermittently, while his left ankle has occasional 
mild pain.  The bilateral ankles also had full range of motion.  
While the right ankle experienced pain on motion, the left did 
not.  There was also no additional loss of motion with repetitive 
use.  An X-ray revealed "no evidence of acute fracture or 
dislocation.  The ankle mortises [were] intact.  No evidence of 
plantar spurs [were] seen involving the calcaneus.  There is 
however a small spur at the insertion of the left... tendon and a 3 
mm bony ossicle at the inversion of the right Achilles tendon."  
The diagnosis was minimal degenerative changes otherwise negative 
ankles.  The Veteran was diagnosed with degenerative joint 
disease of the bilateral ankles. 

The Veteran stated his bilateral elbow and hip conditions started 
two to three years prior to the VA examination.  The range of 
motion for the bilateral elbow was 145 degrees flexion, and 0 
degrees extension with pain but without limitation of motion.  An 
X-ray revealed no fractures, joint space narrowing, osteophytosis 
or lytic nor sclerotic bone changes.  There was also no intra-
articular nor periarticular calcifications.  The Veteran was 
diagnosed with a bilateral elbow strain. 

The range of motion for the hip was flexion at 100 degrees, 
extension at 30 degrees, adduction at 25 degrees, abduction at 45 
degrees, internal rotation at 60 degrees, internal rotation at 40 
degrees.  There was pain on motion but not additional loss of 
motion with repetitive use.  The MRI revealed "no soft tissue or 
bony abnormalities."  The Veteran was diagnosed with bilateral 
hip strain. 

He reported the onset of a right wrist condition two years prior 
to the VA examination with symptoms of pain and stiffness.  The 
range of motion was dorsiflexion at 50 degrees and palmar flexion 
at 80 degrees, radial deviation at 20 degrees, and ulnar 
deviation at 45 degrees, all with pain but no additional 
limitation of motion with repetitive use.  An X-ray of the right 
wrist revealed "no soft tissue or bony abnormalities."  The 
diagnosis was a right wrist strain.

According to private treatment records from Dr. R. Jantz, the 
Veteran's private physician, the Veteran reported painful 
bilateral knees, ankles, and shoulder, and related it to Gulf War 
Syndrome during his military service.  Dr. Jantz stated he 
"know[s] little about [Gulf War Syndrome]... [the Veteran] brings 
paperwork with him stating that they just list most of his 
complaints and undiagnosed."  A physical examination of his knee 
revealed some crepitus in both of his knees but "fairly 
preserved range of motion."  The Veteran's "[l]eft shoulder had 
full range of motion as well as elbow and wrist.  His hips... had 
fairly good range of motion but pain with abduction."  The 
assessment was multiple osteoarthric complaints, exposure to 
vaccinations and medicines in the Gulf War, and possible Gulf War 
syndrome.  See Dr. R. Jantz private treatment records, dated 
August 2008. 

To the extent that the Veteran has suggested that his claimed 
conditions are manifestation of an undiagnosed illness, the Board 
initially notes that these conditions have been medically 
attributed to the clinically known diagnosed illnesses of left 
knee ACL deficient, degenerative joint disease of the left 
shoulder, degenerative joint disease of the bilateral ankles, 
bilateral elbow strain, bilateral hip strain, and right wrist 
strain.  Consequently, service connection may not be predicated 
on application of 38 C.F.R. § 3.317, although he has qualifying 
Persian Gulf service.

In light of the foregoing, the Board will next consider whether 
service connection is warranted on a direct basis.

After careful review of the record, the Board finds that the 
evidence does not show that the Veteran's left knee arthralgia, 
left shoulder arthralgia, and bilateral ankle condition, 
bilateral elbow condition, bilateral hip condition, or right 
wrist condition as related to his period of active military 
service.  In this regard, the Board notes that the Veteran's 
service treatment records are absent of any references to these 
conditions.

In regard to his assertion that his left knee arthralgia is 
related to his military service in the Persian Gulf, the Board 
notes that the Veteran was initially treated for a left knee 
injury in 1998, eight years after separation from service.  In 
addition, the Veteran reported the earliest possible initial 
onset of his left shoulder, bilateral ankle, bilateral elbows, 
bilateral hips, and right wrist conditions occurred in 2004; 
thirteen years after separation.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Furthermore, there is no clear evidence showing that a medical 
examiner has linked the Veteran's current left knee, left 
shoulder, bilateral ankle, bilateral elbow, bilateral hip, or 
right wrist conditions to his period of active military service.  
In reaching this determination, the Board has also considered the 
August 2008 private medical records of Dr. Jantz whose assessment 
of the Veteran's exposure to vaccinations and medicines in the 
Gulf War and possible Gulf War syndrome is solely based on the 
Veteran's recitation of history.  The Board is not required to 
accept doctor's opinions that are based only upon the appellant's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995); see also Espiritu v. Derwinski, 2 Vet. App. 494, 
494 (1992); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  For 
these reasons, the Board finds Dr. Jantz's August 2008 
assessments for possible Gulf War syndrome not to be probative of 
the matter on appeal.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical findings 
in the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual predicate 
in the record, are not probative medical opinions).

The Board has considered the Veteran's contention that a 
relationship exists between his conditions and service, however, 
as a layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion on 
a medical matter such as etiology or aggravation.  While a layman 
such as the Veteran can certainly attest to his in-service 
experiences and current symptoms, he is not competent to provide 
an opinion linking that disability to service or a service 
connected disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

For all the foregoing reasons, the Board finds that the claim for 
service connection for left knee arthralgia, left shoulder 
arthralgia, bilateral ankle, bilateral elbow, bilateral hip, and 
right wrist conditions must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Right knee arthralgia, bilateral hand condition, chronic fatigue

The Veteran contends that his right knee arthralgia, bilateral 
hand condition, and chronic fatigue resulted from his service in 
the Persian Gulf.  The Veteran's in-service treatment records are 
absent of any complaint or treatment for a right knee, bilateral 
hand condition, or chronic fatigue.  The Veteran's July 1987 and 
October 1989 separation examinations are both negative of these 
conditions.

As stated above, in an October 2000 Persian Gulf examination, the 
Veteran reported pain in his hands and knees.  An examination of 
his musculoskeletal system revealed "[r]obust development with 
no detectable weakness or restriction in movement in any 
joints."  See VA Gulf War examination, dated October 2000.

At the May 2008 VA examination, the Veteran has reported pain in 
his joints, including stiffness in his hands.  He stated his 
bilateral hand condition started approximately two years prior to 
this examination.  

A physical examination of the hand showed no impaired strength, 
angulations, ankylosis, or amputation of one or more digits.  
There was no other evidence of  abnormalities.  A MRI revealed no 
evidence of bony fracture or subluxation.  The joint spaces were 
normal and no soft tissue abnormalities were seen.  The VA 
examiner reported no objective evidence of bilateral hand 
condition and no other significant impact other than pain. 

In addition, in Dr. Jantz's August 2008 private treatment record, 
while there was evidence of "some crepitus in both of his 
knees" the range of motion was satisfactory.  See Dr. R. Jantz 
private treatment records. 

In the October 2000 VA Persian Gulf examination, the Veteran 
reported chronic fatigue and was diagnosed with mild chronic 
fatigue.  See VA Persian Gulf examination. 

During the May 2008 VA examination, the Veteran reported the 
initial onset of chronic fatigue approximately eight years prior 
to the examination and stated he has "fallen asleep at his desk 
during the daytime occasionally."  See VA examination.

Upon examination, the VA examiner concluded the Veteran did not 
meet the criteria for chronic fatigue syndrome.  While there was 
acute onset, there were no low grade fever, nonexudative 
pharyngitis, palpable or tender cervical nodes, general muscle 
aches or weakness, and no migratory joint pain.  Id.

The Board notes that pain is not in and of itself a disability.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001) (absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied).  Consequently, 
there is no evidence showing current disability or diagnosis of 
the Veteran's claimed bilateral hand condition.  Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110; 1131. In the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation purposes); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, 
the Veteran's claim for service connection for must be denied.

The Board has considered the Veteran's contentions that he had a 
right knee arthralgia, bilateral hand condition, or chronic 
fatigue that developed as a result of service.  The Veteran can 
attest to factual matters of which he had first- hand knowledge.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran, as a layperson has not been shown to be 
capable of making medical conclusions; thus, his statements 
regarding causation and diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, while the 
Veteran is competent to report what comes to them through his 
senses, he does not have medical expertise.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation. 

Accordingly, the Board finds that the claim for service 
connection for right knee arthralgia and bilateral hand condition 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for left shoulder arthralgia, 
to include due to undiagnosed illness, is denied.

Entitlement to service connection for bilateral ankle condition, 
to include due to undiagnosed illness, is denied.

Entitlement to service connection for left knee arthralgia, to 
include due to undiagnosed illness, is denied.

Entitlement to service connection for bilateral elbow condition, 
to include due to undiagnosed illness, is denied.

Entitlement to service connection for bilateral hip condition, to 
include due to undiagnosed illness, is denied.

Entitlement to service connection for right wrist condition, to 
include due to undiagnosed illness, is denied.

Entitlement to service connection for right knee arthralgia, to 
include due to undiagnosed illness, is denied. 

Entitlement to service connection for bilateral hand condition, 
to include due to undiagnosed illness, is denied.

Entitlement to service connection for chronic fatigue, to include 
due to undiagnosed illness, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

VA is required to provide a VA medical examination in service 
connection claims when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with a veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Degenerative joint disease of the right shoulder

The Veteran is currently service connected for degenerative joint 
disease of the right shoulder at 10 percent evaluation, effective 
July 15, 2005.  The Veteran claims his condition is worse than 
his current evaluation reflects.  The Veteran was last examined 
in January 2006 and his VA examination results are almost 5 years 
old.

Therefore, the Veteran should be afforded a VA examination to 
determine the current severity of his right shoulder degenerative 
joint disease.  38 C.F.R. § 3.159(c)(4) (2010); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include 
conduct of a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one).  Where the record does not adequately 
reveal the current state of disability, the fulfillment of the 
duty to assist includes providing a thorough and contemporaneous 
medical examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 
93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Bilateral feet condition

According to the Veteran's in-service treatment records, he was 
treated for a left foot blister in April 1987.  He denied any 
trauma or history disorders to his feet but stated he felt pain 
when wearing his boots.  In July 1987, the Veteran was treated 
for neuropraxia due to tight fitting boots, right foot more 
severe than the left foot. The Veteran reported "foot trouble" 
in October 1989 in the report of medical history.  In January 
1990, the Veteran was treated for corns on both feet that he 
stated he has had all his life.  See in-service treatment 
records.

Post-service treatment records indicate the Veteran was treated 
for hallux pain in December 2006 from a private physician, Dr. D. 
H. Petty.  Dr. Petty diagnosed the Veteran with bilateral hallux 
rigidus, right worse than left.  See Dr. D. H. Petty private 
treatment records, dated December 2006.

There was no evidence of abnormal findings at the May 2008 VA 
examination and no opinion was rendered as to the Veteran's 
reported symptoms.  See VA examination. 

Finally, July 2009 Murfreesboro Medical Clinic records report the 
Veteran's right foot underwent an arthroplasty with hemi-implant, 
first metatarsophalageal joint.  See Murfreesboro Medical Clinic 
records, dated July 2009.

No VA examination has been given in this appeal.  However, based 
upon the in-service treatment record demonstrating a treatment 
during service, a current diagnosis of hallux rigidus, a VA 
examination is warranted to determine whether there is a 
relationship between his current condition and service. 

Headaches

The Veteran was treated in December 1995 for neck stiffness he 
attributed to "[sleeping] the wrong way."  He complained of 
"three weeks of muscle tension type headaches starting at the 
back of his head radiating to the top of his head and bitemporal 
area without change in vision, nausea, vomiting or photophobia."  
The Veteran stated it was "due to increased stress at work due 
to some changes in policy."  He was diagnosed with tension 
headaches.  See Dr. R. Jantz private treatment records, dated 
December 1995. 

In the October 2000 VA Persian Gulf examination, the Veteran 
reported occasional headaches but no diagnosis for headaches was 
rendered at this time.  See VA Persian Gulf examination. 

At the May 2008 VA examination, the Veteran reported the initial 
onset of headaches in 1997 or 1998.  Furthermore, he stated his 
headaches were associated with a urinary tract infection that 
cleared and started again about five years afterwards.  He stated 
the headaches were intermittent but currently more painful but 
they were not migraines as they were different from those he had 
previously experienced.  See VA examination.

The examiner stated that the Veteran had a headache disorder.  
While the Veteran's claims file was reviewed by the VA examiner, 
no etiology of the Veteran's headaches was given.  Additionally, 
the May 2008 VA examination did not include Gulf War examination 
protocols, and as a result, the examiner did not specifically 
address whether the Veteran's headaches were manifestations of a 
diagnosed disorder, such as an acquired psychiatric disorder, or 
were more accurately considered to be manifestations of an 
undiagnosed illness.  Id.

In order to make an accurate assessment of the Veteran's 
entitlement to service connection for his disability, it is 
necessary to have a medical opinion discussing the relationship 
between his headaches and service based upon a thorough review of 
the record, comprehensive examination of the Veteran, and 
adequate rationale.  Therefore, the Board finds that an 
examination and opinion is necessary in order to fairly decide 
the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
orthopedic examination to determine the 
severity of his right shoulder disability.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

The examiner should be requested to report 
the range of motion of the shoulder.  All 
findings and diagnoses should be reported 
in detail.

If the Veteran demonstrates limitation of 
motion, the examiner should be requested 
to specifically comment upon the extent, 
if any, to which pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the Veteran, results 
in functional loss.  The examiner should 
carefully elicit all of the Veteran's 
subjective complaints concerning the right 
shoulder and offer an opinion as to 
whether there is adequate objective 
pathology present to support the veteran's 
subjective complaints.  To the extent 
possible, the examiner should assess the 
extent of any pain and describe the extent 
of any incoordination, weakened movement, 
and excess fatigability on use.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.

2.	The Veteran should be scheduled for a VA 
examination to determine whether it is at 
least as likely or not (a 50 percent or 
greater degree of probability) that any 
bilateral foot condition is etiologically 
related to service.  All findings should 
be reported in detail. Any appropriate 
diagnostic tests and studies should be 
accomplished.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

3.	Schedule the Veteran for an examination 
with regard to his claim for service 
connection for headaches.   All indicated 
tests should be performed, and all 
findings reported in detail.  The examiner 
must state whether or not the Veteran has 
headaches due to an undiagnosed illness, 
or whether his reported headaches can be 
attributed to any known medical causation.  

If any claimed disorder is determined to 
be attributable to a known clinical 
diagnosis, the examiner must state whether 
it is at least as likely as not (50 
percent or greater probability) that the 
condition was incurred during military 
service or is the result of any exposure 
to Gulf War toxins during his service. 

The rationale for all opinions expressed 
should be provided.  The examiner should 
review the claims folder and the 
examination report should note that 
review.

4.	The AMC should then re-adjudicate these 
issues on appeal.  If the benefit sought 
is not granted, the Veteran should be 
furnished a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


